DETAILED ACTION
This Office action is in response to the election filed on 29 July 2022.  Claims 1-20 are pending in the application.  Claims 17-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Invention I, drawn to an electronic device, on which claims 1-16 are readable, in the reply filed on 29 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al., US Patent 8497562 B2.
With respect to claim 1, Ishida discloses a substrate (10, fig. 7B); an active element (30, fig. 7B), disposed on the substrate (10, fig. 7B); a first insulation layer (22, fig. 7B), disposed on the active element (30, fig. 7B); and a detection element 80 disposed on the first insulation layer (22, fig. 7B), wherein the detection element comprises a lower electrode (81a, fig. 7B), an active layer (82a, fig. 7B) and an upper electrode (85a, fig. 7B), the lower electrode (81a, fig. 7B) is a part of a conductive layer (81a, fig. 7B); wherein the first insulation layer (22, fig. 7B) has a recess (recess area directly above layer 1a, see figure 7B below), and the recess (recess area directly above layer 1a, see figure 7B below) does not overlap with the conductive layer (81a, fig. 7B) in a normal direction of the substrate (10, fig. 7B).
With respect to claim 3, Ishida discloses wherein in the normal direction of the substrate (10, fig. 7B), a first portion of the first insulation layer (22, fig. 7B) overlaps with the conductive layer (81a, fig. 7B) and has a first thickness, a second portion of the first insulation layer (22, fig. 7B) does not overlap with the conductive layer (81a, fig. 7B) and has a second thickness, and the second thickness is less than the first thickness.
With respect to claim 4, Ishida discloses wherein a depth of the recess (recess area directly above layer 1a, see figure 7B below) is a maximum distance between a top surface of the first portion and a top surface of the second portion in the normal direction of the substrate (10, fig. 7B).
With respect to claim 5, Ishida discloses wherein an angle between a first side wall (as shown in figure below the recess sidewall has a greater than 90 degrees) surface of the recess (recess area directly above layer 1a, see figure 7B below) and a top surface of the first portion is greater than 90 degrees.
With respect to claim 6, Ishida discloses further comprising: a flat layer, disposed between the active element (30, fig. 7B) and the first insulation layer (22, fig. 7B).
With respect to claim 7, Ishida discloses wherein at least a portion of a first side wall surface of the recess (recess area directly above layer 1a, see figure 7B below) is aligned with at least a portion of a second side wall surface of the conductive layer (81a, fig. 7B).
With respect to claim 8, Ishida discloses wherein an included angle between an extension surface of the first side wall surface and a top surface of the substrate (10, fig. 7B) is equal to an included angle between an extension surface of the second side wall surface and the top surface of the substrate (10, fig. 7B).
With respect to claim 9, Ishida discloses wherein at least a portion of a first side wall surface of the recess (recess area directly above layer 1a, see figure 7B below) is not aligned with at least a portion of a second side wall surface of the conductive layer (81a, fig. 7B).
With respect to claim 10, Ishida discloses wherein the active layer (82a, fig. 7B) is located between the lower electrode (81a, fig. 7B) and the upper electrode (85a, fig. 7B).
With respect to claim 11, Ishida discloses further comprising: a second insulation layer (23, fig. 7B), disposed between the active layer (82a, fig. 7B) and the lower electrode (81a, fig. 7B), wherein the second insulation layer (23, fig. 7B) has another recess (recess area between 30 and 80 see figure 7B below), and in the normal direction of the substrate (10, fig. 7B), the another recess (recess area between 30 and 80 see figure 7B below) does not overlap with the active layer (82a, fig. 7B).
With respect to claim 12, Ishida discloses wherein in the normal direction of the substrate (10, fig. 7B), a third portion of the second insulation layer (23, fig. 7B) overlaps with the active layer (82a, fig. 7B) and has a third thickness, a fourth portion of the second insulation layer (23, fig. 7B) does not overlap with the active layer (82a, fig. 7B) and has a fourth thickness, and the fourth thickness is less than the third thickness.
With respect to claim 13, Ishida discloses wherein the second insulation layer (23, fig. 7B) has an opening, and the active layer (82a, fig. 7B) is electrically connected to the lower electrode (81a, fig. 7B) via the opening.
With respect to claim 14, Ishida discloses wherein in the normal direction of the substrate (10, fig. 7B), the another recess (recess area between 30 and 80 see figure 7B below) overlaps with a portion of the lower electrode (81a, fig. 7B).
With respect to claim 15, Ishida discloses wherein in the normal direction of the substrate (10, fig. 7B), the recess (recess area directly above layer 1a, see figure 7B below) of the first insulation layer (22, fig. 7B) overlaps with at least a portion of a channel area (area of 1a, fig. 7B) of the active element (30, fig. 7B).
With respect to claim 16, Ishida discloses wherein in the normal direction of the substrate (10, fig. 7B), the conductive layer (81a, fig. 7B) overlaps with at least a portion of a channel area (area of 1a, fig. 7B) of the active element (30, fig. 7B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al., US Patent 8497562 B2.
With respect to claim 2, Ishida discloses wherein the first insulation layer (22, fig. 7B) has a first thickness, the recess (recess area directly above layer 1a, see figure 7B below) has a depth, depth and less than or equal to the first thickness. However Ishida did not discloses the depth is greater than or equal to 0.01 μm. However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990). 

    PNG
    media_image1.png
    564
    818
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822